DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/19/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because not all copies of cited NPL are provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Claims 6, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10, 13, 15, 17-19, 21, 23, 26, 27 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamura et al. (hereafter Kawamura; US 20180124256 A1).
Regarding claim 1, Kawamura discloses a blocker device affixed to a mobile device (100) and configured to selectively prevent a microphone (14) of the mobile device from discerning one or more audio signals (transmitted for the other party at the other end of the call, [0057], e.g.), the blocker device comprising:
one or more processors (11A); and
memory (within 11) storing instructions that, when executed by the one or more processors, cause the blocker device to:
enable, based on a determination of a position or an orientation of the mobile device (one or more of Figs. 5A-5C, the detected condition indicated that the phone is in blocking mode), a blocking mode (mute the phone), wherein, during the blocking mode, the blocker device:
prevents the microphone of the mobile device from discerning one or more first audio signals (microphone is off, [0057]); and
allows one or more other inputs (e.g., 13) of the mobile device to receive one or more signals;
detect a gesture input (by 111 and/or 112) based on a change of at least one of the position or the orientation of the mobile device (SA2-SA5 in Fig. 4, continuous motion by the user), wherein the gesture input corresponds to a trigger (to SA6 or SA9) to enter a pass-through mode (unmute microphone);
based on detecting the gesture input, disable the blocking mode and enable a pass-through mode (SA6 or SA9 in Fig. 4), wherein, during the pass-through mode, the blocker device allows the microphone (14) of the mobile device to discern one or more second audio signals; and
re-enable, based on a determination to end the pass-through mode, the blocking mode (SB5 of Fig. 6, [0081]).
Regarding claim 7, Kawamura shows a sensor (any one of 16-18) configured to determine the position or the orientation of the mobile device, wherein the sensor comprises at least one of:
an accelerometer;
a motion sensor;
a position sensor;
a global positioning satellite (GPS) sensor; or
a light sensor.
Regarding claims 8 and 17, Kawamura shows a sensor (any one of 16-18) configured to determine the gesture input, wherein the sensor comprises at least one of:
an accelerometer;
a motion sensor;
a position sensor;
a global positioning satellite (GPS) sensor; or
a light sensor.
Regarding claim 9, Kawamura inherently shows that the blocker device draws power from the mobile device via an electronic coupling with the mobile device (all elements within 100 draw power from the battery in the mobile device).
Regarding claim 10, although not explicitly shown, a battery is inherently included in the mobile device 10 in Kawamura.
Regarding claim 13, Kawamura shows that detecting the gesture input comprises detecting that the mobile device is subject to at least one ([0041], [0042], [0060] e.g.)of:
a shaking movement;
a waving motion;
a flipping movement;
a spinning movement;
a repetitive motion;
a series of positions or orientations;
a sequence of positions or orientations;
a determination that the mobile device is being held.
Regarding claim 15, the claimed action reads on the situation when the mobile is at blocking mode (being muted again), another incoming call has arrived, the mobile generates ring tone. The user answers the new incoming call by placing the phone next to his/her mouth thus enable the pass-through mode (unmute the mobile).
Regarding claim 18, Kawamura shows that the instructions for detecting the gesture input cause the blocker device to:
determine a first orientation of the mobile device (e.g., the orientation in Fig. 5A, step SA2);
determine a second orientation of the mobile device (e.g., the orientation in Fig. 5E);
determine whether a combination of the first orientation of the mobile device and the second orientation of the mobile device satisfies a threshold for the gesture input (answer yes from SA2 to SA3); and
determine, based on a determination that the combination of the first orientation of the mobile device and the second orientation of the mobile device satisfies the threshold for the gesture input, to enter the pass-through mode.
Regarding claim 19, Kawamura shows that the instructions for determining a position or an orientation of the mobile device cause the blocker device to determine that the mobile device is lying face down ([0081], Fig. 6).
Regarding claim 21, Kawamura shows that one or more sensors are used to determine that the mobile device is located in a pocket ([0094], [0099], [0103], Figs. 10-13).
Most of limitations in claims 23 and 26 correspond to those in claims 1 and 8. Kawamura shows the mobile device (10) comprising one or more processors (11), at least one microphone (14) and one or more other inputs (13) and a blocker device (the part of software stored in the memory (within 11) that performs the process of controlling the muting and unmuting, see Fig. 3 and [0133]).
Claims 27 and 30 corresponds to claims 1 and 13 discussed before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 13-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereafter Thomas; US 20170180984 A1) in view of Elkins et al. (hereafter Elkins; US 20170262065 A1) and Karda (EP 2503088 A1)
Regarding claim 1, Thomas discloses a blocker device (ESAP) affixed to a mobile device and configured to selectively prevent a microphone (14) of the mobile device from discerning one or more audio signals ([0090], [0094], e.g.), the blocker device comprising:
one or more processors ([0093]); and
memory (inherently included to store program for controlling the processor ) storing instructions that, when executed by the one or more processors, cause the blocker device to:
enable, based on a determination of verbal command, a blocking mode ([0095]), wherein, during the blocking mode, the blocker device:
prevents the microphone of the mobile device from discerning one or more first audio signals ([0093], e.g.); and
allows one or more other inputs (e.g., transceiver inherently included on the mobile can receive incoming call, or mobile device has an input receives power from a battery) of the mobile device to receive one or more signals;
detect an input (verbal command, [0095]), wherein the input corresponds to a trigger to enter a pass-through mode (microphone no longer be jammed, [0095]);
based on detecting the verbal input, disable the blocking mode and enable a pass-through mode ([0096]), wherein, during the pass-through mode, the blocker device allows the microphone (14) of the mobile device to discern one or more second audio signals; and
re-enable, based on a determination to end the pass-through mode, the blocking mode (based on verbal command).
Thomas fails to show enabling a blocking mode based on the determination of a position or an orientation of the mobile device and detecting a gesture input based on a change of at least one of the position or the orientation of the mobile device. As stated above, Thomas teaches utilizing verbal command to enable the blocking mode, disable the blocking mode, enable a pass-through mode, re-enable the blocking mode and end the pass-through mode ([0095], [0096]). Thomas suggests that the blocking device includes a physical motion or gesture sensor ([0119]). Karda teaches a blocking device having a similar function and structure (with a speaker on the blocking device generating a jamming signal, Fig, 2, [0011]) as taught in Thomas. Verbal command or manual switch can be used for activation or deactivation of the blocking device ([0027]). Gesture control is also suggested ([0029]). No specific detail is provided on how to implement the gesture control. Elkins teaches a mobile device. Elkins clearly states that many functional equivalent methods could be used for controlling various functions of the mobile device, including processing audio signal. For example, verbal commands or manual input could be replaced with gesture motion ([0023], [0024], e.g.). Details on how to use a plurality sensors to determine the position or orientation of the mobile device and the gesture from the user that represent the intended action of the user in a sequence of action on controlling the activation or deactivation of a function are taught extensively in Elkins (Figs. 8-9, [0066]-[0078]). As clearly taught in Karda and Elkins, verbal command is one of many well known means, such as gesture control, to enable/disable a mode of operation. Verbal command is not the only way to enable/disable a mode of operation. Verbal command requires a voice recognition to distinguish a specific command among all audio detected the microphone, including noise and other voices. A good voice recognition requires substantial processing power to analyze all detected audio in order to extract the specific command in a short duration. This requires a sophisticated processor with sufficient speed to analyze audio and a power source enabling the processor. Furthermore, voice recognition requires the user to speak clearly and loudly (at least loud enough to be detected by the microphone, see also [0028] of Karda). Someone with speech/language difficulty might not be able to speak the verbal command in a way that allows the voice recognition to recognize the verbal command accurately. Furthermore, verbal command is not discreet. Someone near the user might hear the verbal command from the user who might not want to announce his/her intention to the surrounding. Gesture control is an alternative to the verbal control without those disadvantages. Thus, it would have been obvious to one of ordinary skill in the art to modify Thomas in view of Karda and Elkins by utilizing a plurality of sensors (some already on the ESAP of Thomas, [0119]) for detecting the position or orientation of the mobile device and the gesture input in order to enable the user to quietly (without using his/her voice) controlling the blocking device instead of verbal commands for the benefits as discussed above.
Regarding claim 2, Thomas shows a speaker (Fig. 4) configured to prevent the microphone of the mobile device from discerning the one or more first audio signals. Karda also teaches a speaker (5.2).
Regarding claim 4, Thomas teaches that executed by the one or more processors, cause the blocker device to:
output, via a speaker and during the blocking mode, a jamming signal toward the microphone of the mobile device ([0090], [0094]).  Karda also taught the jamming signal ([0011]). 
Regarding claim 7, as discussed above, Elkins teaches a sensor (any one of 208, 209; [0043], [0047], [0048]) configured to determine the position or the orientation of the mobile device, wherein the sensor comprises at least one of:
an accelerometer;
a motion sensor;
a position sensor;
a global positioning satellite (GPS) sensor; or
a light sensor.
Regarding claim 8, as discussed above, Elkins teaches a sensor (any one of 208, 209; [0043], [0047], [0048]) configured to determine the gesture input, wherein the sensor comprises at least one of:
an accelerometer;
a motion sensor;
a position sensor;
a global positioning satellite (GPS) sensor; or
a light sensor.
Regarding claim 9, Thomas teaches that the blocker device draws power from the mobile device via an electronic coupling with the mobile device ([0008], [0046]).
Regarding claim 10, Thomas teaches a battery to supply additional power to the mobile deice ([0008], [0009]).
Regarding claim 13, as discussed above, Elkins teaches a sensor for detecting the gesture input comprises detecting that the mobile device is subject to at least one ([0050], e.g.) of:
a shaking movement;
a waving motion;
a flipping movement;
a spinning movement;
a repetitive motion;
a series of positions or orientations;
a sequence of positions or orientations;
a determination that the mobile device is being held.
Regarding claim 14, Thomas fails to teach that the determination to end the pass- through mode is based on a determination that a predetermined amount of time has elapsed since the pass-through mode has been enabled. Karda teaches that instead of verbal command, a timer could be used to disable the pass-through mode automatically ([0028]). Thus, it would have been obvious to one of ordinary skill in the art to further modify Thomas, Karda and Elkins by utilizing a timer for ending the pass-through mode in order to automatically return to the blocking mode after a predetermined amount of time instead of verbal commands for the benefits as discussed above
Regarding claim 15, with the combination of Thomas, Karda and Elkins, the claimed action reads on the situation when the mobile is at blocking mode, another incoming call has arrived, the mobile generates ring tone. The user answers the new incoming call by placing the phone next to his/her mouth thus enable the pass-through mode (unmute the mobile).
Regarding claims 16 and 20, the combination of Thomas, Karda and Elkins teaches the claimed limitation. As discussed above, Elkins teaches a sensor (any one of 208, 209; [0043], [0047], [0048]) and details of making the determination accurately. The detail includes determining that the mobile device has been stationary ([0047]) for a predetermined amount of time (a predetermined amount of time of no motion is inherently characteristic when determining whether an object has been stationary facing a particular direction).
Regarding claim 17, Thomas fails to show that a sensor on the mobile device provides data to the blocking device. However, Thomas suggests that ESAP can utilize the built-in sensor, such as physical motion or gesture sensor, on the mobile device to provide the data for controlling the pass-through mode ([0119]). This would eliminate the need to have sensor mounted on ESAP. Thus, it would have been obvious to one of ordinary skill in the art to further modify Thomas in view of Karda and Elkins by utilizing one or more sensors on the mobile device for detecting the position or orientation of the mobile device and the gesture input in order to enable the user to quietly (without using his/her voice) controlling the blocking device instead of verbal commands for the benefits as discussed above and/or eliminating cost of having separate sensor on the ESAP.
Regarding claim 18, the combination of Thomas, Karda and Elkins meets the claimed limitations. As discussed above, Elkins teaches a sensor (any one of 208, 209; [0043], [0047], [0048]) and details of make the determination accurately. Elkins teaches that the instructions includes the details for detecting the gesture input cause the blocker device to:
determine a first orientation of the mobile device ([0020], [0064], the amount of rotation is based on the difference between a first rotation and a second rotation);
determine a second orientation of the mobile device ([0020], [0064], the amount of rotation is based on the difference between a first rotation and a second rotation);
determine whether a combination of the first orientation of the mobile device and the second orientation of the mobile device satisfies a threshold for the gesture input ([0020], [0064]); and
determine, based on a determination that the combination of the first orientation of the mobile device and the second orientation of the mobile device satisfies the threshold for the gesture input, to enter a mode where the phone is placed proximately to user’s head.
Regarding claim 21, as discussed above, Elkins teaches the detail of using one or more sensors to determine the position or orientation of the mobile device. The detail includes how to determine that the mobile device is located in a pocket ([0023], [0062], [0065]).
Regarding claim 22, the combination of Thomas, Karda and Elkins meets the claimed feature. With the ESAP and mobile device being successfully electronically connected to each other, the ESAP utilizes the output from the sensors to determine the position or orientation of the mobile device while the ESAP also functions as a charger to provide power to the mobile device ([0046] of Thomas). The blocker device (ESAP) inherently determines that the mobile device is proximately located to a charger (ESAP).
Most of limitations in claims 23-26 correspond to those in claims 1, 2, 16 and 17 discussed above. Thomas teaches the mobile device (e.g., Fig. 1 and 2s) which inherently includes one or more processors, at least one microphone (“protected mic” in Fig. 4) and one or more other inputs (e.g., transceiver, input for receiving power from the battery on the mobile) and a blocker device (ESAP, Fig. 4, e.g.) that performs the process of controlling the blocking mode and pass-through mode.
Claims 27-30 corresponds to claims 1, 2 and 13 discussed before.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Karda and Elkins as applied to claim 1 above, and further in view of Kawamura.
Regarding claim 19, the combination of Thomas, Karda and Elkins fails to explicitly show that the block device determines the mobile device lying face down. In Elkins illustrates in the drawings that the mobile device moves from the user’s pocket to be near his/her head. One skilled in the art would have recognized that this is not only common position when the mobile device is not in use. Kawamura teaches a mobile device with sensors (16-18 in Fig. 3) to determine position or orientation of the mobile device (e.g., abstract). Based on the detected position or orientation, it is determined whether to enable pass-through mode or blocking mode automatically (Figs. 4-7). Kawamura illustrates that the phone could be placed in a pocket (Figs. 11 and 13) (Elkins teaches this) or lying face down on a surface (Figs. 5 and 7). With the data from the sensors, the blocking device determines whether the mobile device is lying face down (proximate sensor 18 is located on the front side of the phone, see Fig. 1; [0061], [0078]). When a user of a mobile device places it facing downward (as in Fig. 5A of Kawamura), it means that the user no longer want the microphone (14) (and most likely the speaker 15) on the front surface of the mobile device to be operational. By detecting whether the phone is facing down based on the sensor output, the blocker device should be in blocking mode and the microphone is off to ensure that the audio signal cannot be transmitted to other party. Thus, it would have been obvious to one of ordinary skill in the art to further modify Thomas, Karda and Elkins in view of Kawamura by utilizing the existing sensors to determine whether the mobile device is lying face down in order to enable the blocking mode in the blocker device automatically without verbal commands.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Karda and Elkins as applied to claims 1 and 2 above, and further in view of Barmoav et al. (hereafter Barmoav; US 20180152783 A1).
Regarding claims 3 and 5, Thomas fails to show one or more parametric loudspeakers and one or more ultrasonic sound waves. Thomas teaches a general speaker (Fig. 4) that directs the jamming sound in a direction in the path of a microphone of the mobile device. For generating ultrasonic sound waves, one skilled in the art would have recognized that a general speaker cannot fulfill the task. Karda teaches the speaker is being tilted to a direction focusing toward the mobile device (2) (see Figs. 2 and 4). One skilled in the art would have recognized, based on the combination of teaching of Thomas and Karda as a whole that the speaker in the blocker device has to be compact and with its main axis directing the jamming signal to the microphone of the mobile device as providing the most effective interference. Barmoav teaches one or more small and compact parametric speakers that generates ultrasonic wave with sharp directivity to a small area ([0028]). The ultrasonic wave will only be demodulate in the small area. No sound wave will be perceived outside of the small area. This would ensure that the jamming sound receives only by the microphone, and not by the user’s ears. Thus, it would have been obvious to one of ordinary skill in the art to further modify the combination of Thomas, Karda and Elkins in view of Barmoav by utilizing small and compact parametric loudspeaker generating ultrasonic waves in order to ensure that the ultrasonic waves is only be received on the intended small area.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 16, 20, 23-25 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of U.S. Patent No. 11,184,711 in view of Thomas.
Patent ‘711 recites each and every claimed limitation with the exception of the blocker device affixed to the mobile device. Patent ‘711 does not specify how to mount the speaker in the blocker device relative to the mobile device. Thomas teaches a blocker device that partially encloses a mobile device (Fig. 3). The blocker device includes a speaker generating a jamming signal toward the microphone of the mobile device (Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘711 in view of Thomas by affixed the blocker device to a mobile device in order to ensure that the jamming sound from the speaker is only directed to the microphone of the mobile device without interruption in the sound path.
Claims 1, 3, 5, 16, 20, 23-25 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,184,711 in view of Thomas.
Patent ‘711 recites each and every claimed limitation with the exception of the blocker device affixed to the mobile device and a parametric speaker. Patent ‘711 specifies an ultrasonic sound waves as the jamming signal, but does not explicitly state how to generate it. Examiner takes Official Notice that using a parametric speaker generating ultrasonic waves is notoriously well known in the art. The waves generated by the parametric speaker narrowly focus to a specific area which would meet the requirement as stated in claim 1, “the jamming signal toward one or more inputs of the mobile device”. Thus, it would have been obvious to one of ordinary skill in the art to modify Patent ‘711 by utilizing well known parametric speaker in order to generating the jamming sound wave in ultrasonic frequency.
 Thomas teaches a blocker device that partially encloses a mobile device (Fig. 3). The blocker device includes a speaker generating a jamming signal toward the microphone of the mobile device (Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘711 in view of Thomas by affixed the blocker device to a mobile device in order to ensure that the jamming sound from the speaker is only directed to the microphone of the mobile device without interruption in the sound path.

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Some references cited on IDS filed on 11/19/2021 were crossed out because the office cannot identify a copy was provided to the office accompanying IDS filed on 11/19/2021. In response to applicant’s argument that those references were in the record in the earlier application 16/785,202, the office could not identify all the crossed out references among 5 IDS filed, numerous NPL and foreign references in the record. Perhaps applicant can help the office to identify when those references were filed in application 16/785,202. It is also noted that some cited reference do not identify the date of publication and citation #20 does not identify the total pages. Please refer the guideline for proper citation to be considered.
Applicant argued, on p. 10-p.11, that Kawamura does not disclose or suggest a blocker device affixed to the mobile device that prevents the microphone of the mobile from discerning one or more first audio signals. The office disagrees. Affixed means to bind or join. Kawamura discloses that the blocker device binds/joins the mobile device. The claimed structure of the blocker device is shown in Figs. 2 and 3 of Kawamura which clearly shows that the blocker device binds/joins the mobile device. It is also noted that the argued and claimed feature “A blocker device affixed to a mobile device” is recited in the preamble only. The body of the claim does not draw life and breadth from the preamble. The body of the claim does not further define the word “affixed” and how the blocker device is affixed to a mobile device. Applicant’s argument also does not define “affixed”. Discerning means perceive or recognize. As clearly shown in Fig. 4 in combination with Fig. 5 in Kawamura, the microphone is off ([0057]) and the antenna receives one or more signals (although antenna is identified by the office, the office does not concede that this is the only input of the mobile that can receive signal while the microphone is off), i.e., enabling a blocking mode, while the position or the orientation of the phone is being determined (Fig. 5A-5C, steps SA1-SA3 in Fig. 4). As illustrated in the remaining of Fig. 5 (D-F), the microphone is turned on and the bi-directional communication is enabled (reads on the claimed pass-through mode) when a trigger is detected.
On p. 12, applicant argued that Kawamura fails to show the blocker device draws power from the mobile device via an electronic coupled with the mobile device as required in claims 9 and 10. As stated before, the claimed invention does not define how the blocker is affixed to the mobile device. Furthermore, the body of the claim does not draw life and breadth from the preamble from the preamble. The voice control unit of Kawamura (identified by applicant, p. 10 of remark) is affixed to the mobile device (see Figs. 2 and 3). Therefore, the voice control unit is powered by the battery of the mobile device via an electronic coupling (from the battery to all elements in the mobile device, including the voice control unit, that require power to be operated) with the mobile device.
On p. 13, applicant argued that neither Elkins nor Karda disclose enabling/disabling a block mode of a blocker device based on changes in position or orientation of mobile device. First of all, the rejection is based on the combination of Thomas, Elkins and Karda, not individual reference alone. Thomas teaches a blocker device, as a second device, affixed to a mobile device. The blocker device would control the operation of the microphone depending on whether in blocking mode or pass-through mode. To activate the pass-through mode or the blocking mode, verbal command is utilized in Thomas ([0095], [0096]). Thomas basically teach each and every claimed feature with the exception of gesture control. Gesture control is not novel. Elkins and Karda are cited to show other functionally equivalent means could be utilized to change the status of operation from one mode to another in the field of mobile device. Karda also teaches a blocker device (1), as a second device, affixed to a mobile device (2) (see Figs. 1 and 2). In addition to verbal command ([0028]) for activating the blocking mode or pass-through mode, manual switch ([0027]) or gesture control ([0028]) are also suggested. Karda teaches that those are functionally equivalent means. Elkins teaches a mobile device with blocking mode (“Discreet Mode” in Fig. 9) and pass-through mode. Similar to Karda, several functionally equivalent means, such as verbal command, manual switch  and gesture ([0023], [0024], are taught for activation of different modes. Comparing to verbal command or manual switch, Elkins teaches that sensing the gesture motion, user’s natural motion, would provide a better solution, so less attention would be drew to the user comparing using voice or touch an interface ([0023], [0032]). Sensors are utilized for detecting the gesture in Elkins (Figs. 8-9, [0066]-[0078]). Thomas teaches that the blocker device, a second device, include a physical motion or gesture sensor ([0119]). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The office maintains that the combination of Thomas, Karda and Elkins would have enabled and motivated one skilled in the art to replace the verbal command activation of blocker device with gesture control utilizing the physical motion or gesture sensor already included in the blocker device in order to enable the user naturally activating the blocking mode or pass-through mode without drawing unnecessary attention from others nearby.
On p. 14, applicant stated that a terminal disclaimer is filed in response to double patenting rejection over U. S. Patent No. 11,184,711. The office has no record of the terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654